 In theMatterof GEORGEH. ALTEN, D/B/AALTEN'S'FOUNDRY ANDMACHINEWORKS, LANCASTER,OHIOandINT. MOLDERS AND FOUN6RYWORKERS UNION OF NORTH AMERICACase No. C-2277.-Decided August 17,19112Jurisdiction:machinery manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Philip G. PhillipsandMr. James A. Shaw,for the Board.Mr. George H. Alten,of Lancaster, Ohio, for the respondent._Mr.' N. D. SmithandMr. Louis Kah,of Columbus, Ohio, for theUnion.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by International Molders andFoundry Workers`Union of North America, herein called the Union,the National Labor Relations Board, herein called the Board, by itsRegional Director for the Ninth Region (Cincinnati, Ohio), issued itscomplaint dated July 6, 1942, against George H. Alten, doing businessasAlten's Foundry and Machine Works, Lancaster, Ohio, hereincalled the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the'meaning of Section 8 (1), (2), (3), and (5), and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the.Act.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent, the Union, and Foundry WorkersAssociation of Lancaster, Ohio, herein called the Association, a labororganization alleged in the complaint to be dominated by the re-spondent.Concerning the unfair labor practices, the complaint alleged in sub-stance that the respondent (1) on, or before November 15, 1941, initi-ated, formed, and- sponsored the Association and at all times since that43 N L R. B, No 34.263 ` 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate has dominated and interfered with its administration; (2) on orabout November 13, 1941, discharged Ralph Klinger. and has since thatdate refused'to reinstate him because of his activitiy on behalf of, andmembership in the Union; (3) since January, 5, 1942, has refused tobargain collectively with the Union, although the.Union°has at alltimes since that date been the exclusive representative, of the re-sponclent's employees within an appropriate bargailiing unit.; and (4)by the foregoing acts and by other specified acts and conduct has inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The respondent did notfile an answer to the complaint.Prior to the scheduled hearing in the case the respondent, theUnion, and the counsel for the Board entered into a stipulation insettlement of the case, subject to approval by the Board.The stipu-lation provides as-follows:'It is hereby stipulated and agreed by and between George .H.Alten,-doing business as Alten's Foundry and Machine Works,herein referred to as the respondent, International -Molders andFoundry Workers Union of North America, herein referred towas the Union, and Philip G. Phillips and James A. Shaw, at-torneysfor the National Labor Relations Board, that:IUpon charges filed by the Union, the National Labor Rela;tions Board, by the Regional Director for the Ninth Region, act-ing,pursuant to authority granted in Section 10 (b) of the Na-tional Labor Relations Act, 49 Stat. 449 and pursuant to ArticleTV, Section 1 of the National Labor Relations Board Rules andRegulations-Series 2, as amended, duly issued its Complaintand Notice of Hearing on July 6, 1942, against the Respondent,herein.IIThis- Stipulation, together with the charges, National LaborRelations -Board Rules and Regulations-Series 2, as amended,-Complaint and Notice of Hearing, Affidavit as to Service,of saidComplaint and Notice of Hearing shall constitute the entire rec-ord in this case and may be filed with the Chief Trial Examiner ofthe National Labor Relations Board, Washington, D. C.III,The respondent waives his right to answer the aforementionedComplaint and all parties hereto waive their right to a hearing ALTEN'S FOUNDRY AND MACHINE WORKS' .265and to the making of Findings of Fact and Conclusions of Lawby the National Labor Relations Board herein, and to any otheror further proceedings before said Board.IVRespondent has his principal office and place of business inLancaster, Ohio, and is there engaged in the manufacture, saleand distribution of machinery and castings.During the calen-dar year of 1941 Respondent purchased- raw materials of ap-proximately $60,000, of which 50% originates from points locatedout of the state of Ohio.During,the same-calendar year theRespondent's. total sales approximated $285,000, of which 60%was shipped to customers outside the state, of Ohio.Respond-ent admits for the purposes of this proceeding that it is'engagedin commerce within the meaning of the National Labor Rela-tions Act., -.VInternational Molders and Foundry Workers Union of NorthAmerica is a labor organization within the meaning of Section 2,subdivision 5 of the National Labor Relations Act.VIAll employees in Respondent's foundry,excluding supervisoryemployees,constitute a unit appropriate for the purposes ofcollective bargaining,within the meaning of Section 9'(b) of theNational Labor Relations Act.VIIUpon this Stipulation, and upon the record' herein, and byagreement of the parties hereto, the following Order may forth-with be entered by the National Labor Relations Board, withoutfurther notice to the Respondent and with its consent, which ishereby expresslygranted :-1.Respondent, George H. Alten, doing business as Alten'sFoundry and Machine Works, its officers, agents, successors andassigns, shall cease and desist from(a)Urging,.persuading or warning its employees not to becomeor remain members of the International Molders and FoundryWorkers Union of North America or any other labor organiza-tion of their own choosing; keeping under surveillance the meet-ing places of International Molders and.Foundry Worke'rs'Unionof North America or of any other labor organization,among its 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees ; or in any other manner interfering with, restraining,or coercing its employees in the exercise of their right to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.(b)Discouraging membership in the International Moldersand Foundry Workers Union of North America, or, any. otherlabor organization of its employees, by discharging and refusingto reinstate employees or otherwise discriminating in respect tohire or tenure of employment or any tern or condition of em-ployment or by threats of such discrimination.'(c) In any manner dominating or interfering with the ad-ministration of the Foundry Workers Association, of Lancaster,Ohio, or with the formation or administration of any other, labor,organization of its eiiiployees, in any other manner interfering,and from contributing support thereto ;(d)Recognizing the Foundry Workers Association of Lan-caster, Ohio, as a representative of any of its, employees for the,purpose of dealing with the Respondent concerning grievances,labor disputes, wages, rates of pay, hours 'of employment, or anyother conditions of employment;(e)Giving effect to its agreement with the Foundry WorkersAssociation of Lancaster, Ohio, or to any extension or renewalthereof.`2.RespondentGeorge H. Alten, doing business as Alten'sFoundry and Machine Works, its officers, agents, successors and'assigns shall take the following affirmative action to effectuatethe purpose and policy of the National Labor Relations Act.(a)Withdraw all recognition from and completely disestablishthe Foundry Workers Association,of Lancaster, Ohio, as rep-resentatives of any of its employees for the purpose of dealingwith the'respondent concerning grievances, labor disputes,- ratesof pay, wages, hours of employment, or other conditions ofemployment;'. _'(b)Upon request bargain collectively with theInternational.Molders and Foundry Workers Unioli of North America, affil-iated with the American Federation of Labor, as the exclusiverepresentative of the employees in Respondent's Foundry;''ex= ,eluding supervisory employees, upon. receiving a majority of,'votes in an, election conducted by the Regional Director for theNinth Region of the.National Labor Relations Board, or ob-the said . Director, : of at any time 'after -the aforementioned ALTEN'S FOUNDRY AND MACHINE WORKS-267Union shall have been certified by the National Labor Relations -Board as representative of such employee;(c)Post immediately in conspicuous places in its plant, andmaintain for a period of at- least sixty (60) consecutive daysfrom the date of posting, notices to its employees' stating : (1)'that the Respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1,.(a), (b), (c),(d), and (e) hereof; (2) that the Respondent; will take thehereof; (3) that the Respondent's employees are free to be-come or remain members of the International 'Molders , andFoundry Workers Union of North America or any other labororganization of their own choosing and that the Respondentwill not discriminate against any employee, on `in any othermanner interfere, because of membership and activity in thatorganization or any other labor organization of his ownchoosing ; and(d)Notify the Regional Director for the Ninth Region in writ-ing within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.VIIIRespondent hereby consents to the entry by the United StatesCircuitCourt of Appeals for the appropriate Circuit, uponapplication of the National Labor Relations Board,'of a: consentdecree enforcing the Order of the National Labor RelationsBoard in the form set forth in paragraph VII above and herebywaives further notice of the application for such decree:.IXIt is understood and agreed that this Stipulation embodiesthe entire agreement between the parties and there is no verbalagreement of any kind which varies, alters, or' adds to this Stipu-lation.XIt is understood and agreed that thisStipulation is subjectto the approval of the National Labor Relations Board and shallbecome effectiveimmediatelyupon receipt'of' notice grantingsuch approval.,On July 29, 1942, the Board issued its Order approving the stipu-lation,making it a part of the record, and pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula- 268 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions- Series 2, as amended, transferring the proceeding to the Boardfor the purpose of the entry of a Decision and Order pursuant tothe provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the, Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, George H. Alten, an individual doing businessasAlten's Foundry. and Machine Works, maintains his principaloffice and place of business at Lancaster, Ohio, where he is engagedin the manufacture and sale of machinery and castings.During1911 the respondent purchased raw materials valued at approxi-mately $60,000, 50 percent of which originated from points outsidethe State of Ohio.During the same period the respondent's sales'totaled approximately $285,000;,60 percent of which representedshipments to customers outside the State of Ohio.For the purposesof this proceeding, the; respondent admits that he is engaged in com-merce within the meaning of the Act.We find that the above-described operations constitute a continu-ous flow -of trade, traffic, and commerce among the several States.ORDERi'Upon the basis of the above findings of fact, stipulation, and theentire, record in the case, and pursuant to Section 10 (c) of the'National Labor Relations At, the National Labor Relations Boardhereby orders that George H. Alten, d/b/a Alten's Foundry andMachine Works, Lancaster, Ohio, his agents, successors, and assignsshall :1.Cease, and desist from :(a)Urging, persuading, or warning his employees not to becomeor remain members of the international Molders and FoundryWorkers Union of North America or any other labor organizationof their own choosing; keeping under surveillance the meeting places.of InternationalMolders and Foundry Workers Union of NorthAmerica or' of any other labor organization among its employees;or in any other manner interfering with, restraining, or coercing,its employees in the exercise of their right to form, join, or assistlabor organizations,' to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurpose' of collective bargaining 'or other mutual aid or protection;1 ALTEN'S FOUNDRY AND MACHINE WORKS269(b)Discouraging membership in' the International Molders andFoundry Workers Union of North America, or any other labor or-ganization of his employees, by discharging and refusing to rein-'state employees or otherwise discrnninating in respect to hire ortenure of employment or any term or condition of employment orby threats of such discrimination;(c) In any manner dominating or interfering with the administra-tion of the Foundry Workers Association of Lancaster, Ohio, or withthe formation or administration of any other labor organization ofhis employees, or in any other manner interfering.with or-contribut-ing support thereto;'(d)Recognizing the Foundry Workers Association of Lancaster,Ohio, as a representative of any of his employees for the _purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or any other conditionsof employment;(e)Giving effect to his agreement with the Foundry WorkersAssociation of Lancaster, Ohio, or to any extension or renewalthereof.'2.Take the following affirmative action. which the Board ' findswill effectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablishthe Foundry Workers Association of Lancaster, Ohio, asrepresenta-tive of any of his employees for the purpose of dealing with therespondent concerning grievances, labor disputes,"rates of pay, wages,hours ,of employment, or other conditions of employment;(b)Upon request bargain collectively with Tnteriiational Moldersand Foundry Workers Union of North America, affiliated with theAmerican Federation of Labor, as the exclusive representative ofthe employees in the respondent'sfoundry,excluding supervisoryemployees,upon receiving a majority of votes in an election con-ducted, by the Regional Director for the Ninth Region, or obtaininga majority of signatures in a card check conducted by the RegionalDirector,or at any time after the Union shall have been certifiedby the Board as representative of such employees;(c)Post immediately in conspicuous places in his plant; andmaintain for a period of at least sixty(60) consecutive.days fromthe date of posting, notices to his employees stating:(1) that therespondent will not engage in the conduct from which he is orderedto cease and desist in paragraphs,1(a), (b), (c),, (d),and (e) here-of; (2) that the respondent will tike the affirmative action set forthin paragraphs(2) (a), (b), and(c)hereof; and(3) that the re-spondent's'; employees are free to become or'remain members of 270DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational' Molders and Foundry Workers Union of North Amer-ica or any otherlabor organization of their own choosing,-and thatthe respondent will .not discriminate against any employee, or in anyother manner interfere,because of membership and activity in that.organization or any other labor organization of his own choosing;and(d)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply. herewith.